[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO DISQUALIFY COUNSEL (#141)
At oral argument, the plaintiff acknowledged that because the defendant's attorneys' testimony would be required only in connection with the defendant's CUTPA-based counterclaim, the present motion was relevant only if the plaintiff's motion to strike that counterclaim were denied. Because the undersigned has this day granted the Motion To Strike the counterclaim, the present is denied.
Jonathan E. Silbert, Judge